      Case 20-80238-TLS                             Doc 53           Filed 01/15/21 Entered 01/15/21 16:59:43                  Desc Main
                                                                     Document     Page 1 of 8
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )   BK. NO. 20-80238
 William Raymond Bryan                                                             )   (Chapter 13)
                                                                                   )
                                                                                   )                    CHAPTER 13 PLAN
                                                                                   )                          AND
                                                                         DEBTOR(S) )             NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in
Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of
Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls
the amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of
security interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from
the date specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim
or the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by
objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box
below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                   Included                    Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received
within the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
 previous payments)
                                  $791.31 60                                                                                                      $47,478.60
                                                              Total Plan Base Amount: $47,478.60

 The payment shall be withheld from the Debtor’s paycheck:                             Yes                            No

 Employee’s name from whose check the payment is deducted:

 Employer’s name, address, city, state, phone:

 Debtor is paid:                   Monthly                           Twice Monthly     Weekly             Biweekly              Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

Page 1 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
      Case 20-80238-TLS                             Doc 53           Filed 01/15/21 Entered 01/15/21 16:59:43                Desc Main
                                                                     Document     Page 2 of 8

 Debtor                William Raymond Bryan                                                  Case number       20-80238


NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK
UNTIL THE EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS
MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN,
                THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive
payment. Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not
have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6
and 7 of this plan.

 Creditor’s Names and Full      Last Four Digits of Account                        Date of Next Payment Due          Payment Amount
 Address                        Number
 1. First Nebraska Credit 10655                                                                                                                     $100.00
 Bedford Ave
 Omaha, NE 68134

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through
the “ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan
 $3,900.00                                        $1,650.00                                          $2,250.00

Page 2 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
      Case 20-80238-TLS                             Doc 53            Filed 01/15/21 Entered 01/15/21 16:59:43                          Desc Main
                                                                      Document     Page 3 of 8

 Debtor                William Raymond Bryan                                                              Case number       20-80238

 “SAA” Costs Requested                                               Costs Received Prior to Filing                  Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                                             $0.00                                           $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the
holder of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim,
shall be treated as a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced

             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)     None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
                           2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments directly to each mortgage
                              creditor as those payments ordinarily come due beginning with the first due date after the case is filed and such creditor shall
                              retain any lien securing its claim. Any pre-petition arrearage shall be paid through this Chapter 13 plan with interest as
                              provided below. The amount of pre-petition arrears is determined by the proof of claim, subject to the right of the Debtor to
                              object to the amount set forth in the claim.

 Name of Creditor               Property                   Estimated            Pre-confirmation        Post-confirmation   Minimum Monthly      Total Payments on
                                Description                Pre-petition         Interest Rate &         Interest Rate       Payment Amount       Pre-petition
                                                           Arrearage            Dollar Amount                               on Pre-petition      Arrears Plus
                                                                                Limit, If Any                               Arrears              Interest
 1. Pennymac                    916 Crest Road                        $5,200.00 0.00%                   4.25%                          $204.11            $5,510.96
 Loan Services                  Papillion, NE                                   $0.00
                                68046 Sarpy
                                County

                           3) The following claims secured by real property shall be paid in full through the Chapter 13 Plan:

 Name of Creditor                  Property Description              Pre-confirmation         Post-confirmation      Minimum Monthly        Total Payments Plus
                                                                     Interest Rate & Dollar   Interest Rate          Payment Amount         Interest
                                                                     Amount Limit, if any
 -NONE-



Page 3 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
      Case 20-80238-TLS                             Doc 53           Filed 01/15/21 Entered 01/15/21 16:59:43                     Desc Main
                                                                     Document     Page 4 of 8

 Debtor                William Raymond Bryan                                                      Case number        20-80238

             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                           1) Secured Claims to which § 506 Valuation is NOT applicable:
                                    a.   None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.

                  2) Secured Claims to which § 506 Valuation is applicable:
                           a.    None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.
                           b. Claims listed in this subsection are debts secured by personal property not described in the prior paragraph of this
                              plan, 6(B)(1)(b). These claims will be paid either the value of the secured property or the amount of the claim,
                              whichever is less, with interest as provided below. The portion of a claim that exceeds the value of the secured
                              property will be treated as an unsecured claim. In this District, the value of the secured property is determined by the
                              proof of claim, subject to the right of the Debtor to object to such valuation.
 Name of Creditor   Property              Estimated Value of Pre-confirmation         Post-confirmation Minimum Monthly Total Payments
                    Description           Security or           Interest Rate &       Interest Rate          Payment Amount       Plus Interest
                                          Amount Owed (use Dollar Amount
                                          lowest amount)        Limit, if any
 1. First           Cadillac                         $675.05 0.00%                    0.00%                              $25.00              $675.05
 Nebraska Credit purchased - lost                               $0.00
                    in a car accident
                    - remainder of
                    whats owed.
                    Car not in
                    creditors
                    possession.
 2. First           2014 BMW 328                 $10,849.00 974.00%                   9.74%                             $459.48           $12,405.86
 Nebraska Credit 70000 miles                                    $0.00


             C. Surrender of Property

                           1)     None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
                           2) The Debtor surrenders any interest in the following collateral. Any secured claim filed by the below creditors will be deemed
                              satisfied in full through surrender of the collateral. Any unsecured deficiency claim must be filed by the bar date for claims or
                              allowed by separate order of the Court. The Debtor requests that upon confirmation of this plan the stay under 11 U.S.C.
                              § 362(a) be terminated as to the collateral only and that the stay under § 1301 be terminated in all respects.

 Name of Creditor                                                                   Collateral To Be Surrendered
 1. First Nebraska Credit                                                           2012 Dodge Avenger 80000 miles


             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
                monthly payments as noted below:

             B. Check One
                 1)   None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.


Page 4 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
      Case 20-80238-TLS                             Doc 53             Filed 01/15/21 Entered 01/15/21 16:59:43                   Desc Main
                                                                       Document     Page 5 of 8

 Debtor                William Raymond Bryan                                                    Case number         20-80238

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and
                 the Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor
                who has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all
                creditors scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service
                specifically stating it was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
                comply shall result in deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and
Debtors of this plan.




                                                                        NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT RULES)
       A.   14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                            OR
       B.   MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21 DAYS AFTER THE DATE THE PLAN IS
          FILED WITH THE COURT) February 6, 2021

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL
HANDLE THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE
PLAN AS FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                          CERTIFICATE OF SERVICE
On 1/15/2021 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United
States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies
on the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13
Trustee District of Nebraska

 Dated:       January 15, 2021                                       Debtor(s)

                                                                     By:   /s/ Carrie A. Doll




Page 5 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
      Case 20-80238-TLS                             Doc 53            Filed 01/15/21 Entered 01/15/21 16:59:43           Desc Main
                                                                      Document     Page 6 of 8

 Debtor                William Raymond Bryan                                                   Case number   20-80238

                                                                     Carrie A. Doll 24069
                                                                     PO Box 12457
                                                                     Omaha, NE 68112
                                                                     402-740-1489
                                                                     402-939-0623
                                                                     cdlawattorney@gmail.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and
order of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court
for the District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.




Page 6 of 6
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-80238-TLS   Doc 53   Filed 01/15/21 Entered 01/15/21 16:59:43   Desc Main
                                 Document     Page 7 of 8


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Internal Revenue Service
                         P.O. Box 7346
                         Philadelphia, PA 19101-7346


                         Barclays Bank Delaware
                         Attn: Correspondence
                         Po Box 8801
                         Wilmington, DE 19899


                         Chase Card Services
                         Attn: Bankruptcy
                         Po Box 15298
                         Wilmington, DE 19850


                         Cobalt Credit Union
                         7148 Towne Center Parkway
                         Papillion, NE 68046


                         Cobalt Credit Union/SACFCU
                         Attn: Bankruptcy
                         7148 Towne Center Parkway
                         Papillion, NE 68046


                         First Nebraska Credit
                         10655 Bedford Ave
                         Omaha, NE 68134


                         Heather Bryan
                         1032 S Cherry Street
                         Grand Island, NE 68801


                         IRS
                         Centralizedd Insolvency Operation
                         PO Box 7346
                         Philadelphia, PA 19101-7346


                         Meridian Apartments
                         1214 Applewood Drive
                         Papillion, NE 68046


                         National Credit Systems, Inc.
                         Attn: Bankruptcy
                         Po Box 312125
                         Atlanta, GA 31131
Case 20-80238-TLS   Doc 53   Filed 01/15/21 Entered 01/15/21 16:59:43   Desc Main
                             Document     Page 8 of 8



                     Navy FCU
                     Attn: Bankruptcy Dept
                     Po Box 3000
                     Merrifield, VA 22119


                     Nebraska Department of Revenue
                     Attn: Bankruptcy Unit
                     P.O. Box 94818
                     Lincoln, NE 68509-4818


                     Pennymac Loan Services
                     Correspondence Unit/Bankruptcy
                     Po Box 514387
                     Los Angeles, CA 90051


                     Sarpy County Attorney
                     1210 Golden Gate Drive
                     Papillion, NE 68046-2889


                     Sarpy County Treasurer
                     1210 Goldern Gate Drive, #1120
                     Papillion, NE 68046-2842


                     Synchrony Bank/Lowes
                     Attn: Bankruptcy
                     Po Box 965060
                     Orlando, FL 32896


                     USAA Federal Savings Bank
                     Attn: Bankruptcy
                     10750 Mcdermott Freeway
                     San Antonio, TX 78288


                     Verizon
                     455 Duke Drive
                     Franklin, TN 37067
